DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-9, 12-15 and 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mathur et al. (2013/0165990).
Regarding claim 1,  Mathur discloses a medical device (fig.1A; catheter device 120), comprising: a catheter shaft (the shaft of catheter device 120, see also claim 9) having a longitudinal axis  (the longitudinal axis of the shaft; a balloon comprising a cylindrical balloon body coupled to the catheter shaft (fig.1A); a flexible circuit assembly (fig.2A) coupled to the catheter shaft and the balloon (fig.1B) the flexible circuit assembly including two or more flexible strips; wherein each of the two or more flexible strips include one or more electrodes (electrodes 222 and electrodes); and wherein at least a portion of the flexible circuit assembly that is positioned on the cylindrical body of the balloon (fig.1B) is canted relative to the longitudinal axis of the catheter shaft (see annotated figure below).

    PNG
    media_image1.png
    444
    529
    media_image1.png
    Greyscale


Regarding claim 4, Mathur discloses the medical device of claim 1, wherein the two or more flexible strips include a first flexible strip comprising a plurality of electrodes and a second flexible strip comprising a plurality of electrodes (see annotated figure above).
Regarding claim 5, Mathur discloses the medical device of claim 1, wherein the two or more flexible strips include a first flexible strip comprising a plurality of electrodes, a second flexible strip comprising a plurality of electrodes, and a third flexible strip comprising one or more sensors (see annotated figure above, see also [0341]).
Regarding claim 6, Mathur discloses the medical device of claim 5, wherein the third flexible strip is disposed between the first flexible strip and the second flexible strip; and wherein one or more bipolar electrode pairs are defined by electrodes from the plurality of electrodes of the first flexible strip paired with electrodes from the plurality of electrodes of the second flexible strip (abstract, see also [0010]).
Regarding claim 7, Mathur discloses the medical device of claim 6, wherein the first flexible strip and the second flexible strip are free from direct attachment with one another (the sensor trace 214 is in between the active electrode trace 212 and a ground trace 210).
Regarding claim 8, Mathur discloses the medical device of claim 6, wherein the first flexible strip and the second flexible strip are interconnected at one or more discrete attachment regions (bridge 220).
Regarding claim 9, Mathur discloses a medical device, comprising: a catheter shaft having a longitudinal axis (fig.1B); a balloon coupled to the catheter shaft; a flexible circuit assembly (fig.2A), the flexible circuit assembly including a substrate having a proximal region (the proximal region of the flexible circuit) coupled to the catheter shaft and a distal region (distal region of the flexible circuit) coupled to the balloon ( [0004]; “Each electrode pad assembly may include a substrate supporting first and second electrode pads with each electrode pad having a pair of elongate bipolar electrodes”), the substrate including two or more flexible strips; wherein each of the two or more flexible strips include one or more electrodes (see annotated figure below); and wherein at least a portion of the flexible circuit assembly is canted relative to the longitudinal axis of the catheter shaft (see annotated figure below)

    PNG
    media_image1.png
    444
    529
    media_image1.png
    Greyscale
.



Regarding claim 12, Mathur discloses the medical device of claim 9, wherein one or more bipolar electrode pairs are defined by electrodes from one of the two or more flexible strips paired with electrodes from another of the two or more flexible strips (abstract, see also [0010]).

Regarding claim 13, Mathur discloses the medical device of claim 9, wherein the balloon includes one or more additional flexible circuit assemblies (fig.1B).
Regarding claim 14, Mathur discloses the medical device of claim 13, wherein adjacent flexible circuit assemblies are circumferentially offset, axially spaced, or both (fig.1B).
Regarding claim 15, Mathur discloses a medical device, comprising: a catheter shaft (the shaft of catheter device 120) having a distal section (distal section of catheter device 120) and a longitudinal axis (longitudinal axis catheter device 120); a balloon (expandable device 130) coupled to the distal section (fig.1A and fig.1B); a flexible circuit assembly comprising a first electrode strip (see annotated figure below), a second electrode strip (see annotated figure below), and a sensor strip disposed between the first electrode strip and the second electrode strip (see annotated figure below, see also [0341]); wherein each of the first electrode strip and the second electrode strip includes one or more electrodes (see annotated figure below); and wherein at least a portion of the flexible circuit assembly is canted relative to the longitudinal axis of the catheter shaft (fig.1A, see annotated figure below).


    PNG
    media_image2.png
    444
    529
    media_image2.png
    Greyscale


Regarding claim 18, Mathur discloses the medical device of claim 15, wherein the balloon includes one or more additional flexible circuit assemblies (fig.1B).
Regarding claim 19, Mathur discloses the medical device of claim 18, wherein adjacent flexible circuit assemblies are circumferentially offset, axially spaced, or both (fig.1B).
Regarding claim 20, Mathur discloses the medical device of claim 15, wherein one or more bipolar electrode pairs are defined by electrodes from the one or more electrodes of the first electrode strip paired with electrodes from the one or more electrodes of the second electrode strip (abstract, see also [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (2013/0165990).
Regarding claim 2-3, 10-11 and 16-17, Mathur discloses the medical device as claimed above. However, Mathur does not disclose the portion of the flexible circuit assembly being canted is oriented at an angle of 45 degrees or less relative to the longitudinal axis of the catheter shaft; wherein the portion of the flexible circuit assembly being canted is oriented at an angle of 5-30 degrees relative to the longitudinal axis of the catheter shaft. The Applicant have not disclosed that a particular angle of degrees is critical to the function of the device or produces unexpected results (see MPEP §2144.04 regarding criticality and §716.02 regarding unexpected results). In fact, the Applicants specifically note that “The amount of canting (e.g., the canting angle) may vary. For example, assembly 1030 may be canted about 45 degrees or less, or about 5-30 degree, or about 10-15 degree. These are just examples” [0068]. It would have been obvious to one having ordinary skill in the art at the Application was effectively filed to have an amount of canting including an angle of 45 degrees or less or an angle of 5-30 degrees relative to the longitudinal axis of the catheter shaft , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794